DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/9/2022 has been entered.  

 


Allowable Subject Matter
Claims 1, 4-11, 13-14, and 17-24 are allowed under § 103 (but see rejections under § 112 below).
Notes on Claim Interpretation and Priority: 
The relationship between the recited “color bits” indicating a respective location of data associated with a process first appears in the non-provisional application filed 05/22/2020.  
With respect to claim interpretation, note that claim 8 recites “storing data associated with the write memory command in the second sub-cache” (line 10) where the write memory command received by the cache is “for a memory address” (line 2).  “The stored data” is associated with “a color tag bit . . . that indicates a process associated with the stored data”.  The combination of limitations limits to a method in which the color tag big associates each process with an address in the second sub-cache.  This is specifically pointed out for claim 8 because the result of this combination as a whole may not be apparent at first read (but is clear and definite when the claim is fully evaluated).  Claims 1 and 14 use language that more directly associates the color tag bits with cache lines so their language is not addressed here.  In all independent claims an address location or cache line is associated with a process (per the color tag bit).
The following is a list of the closest prior art: 
Wentzlaff (US 7,461,210) teaches: “Address Space Identifier (ASID): An ASID is an identifier that allows the operating system to leave multiple valid DTLB entries for different processes without flushing the entire TLB on a context switch.”  Wentzlaff paragraph 215.  This teaches the concept of flushing only  the portion of a cached data associated with a specific process based on an identifier (a TLB is a cache of page table entries, and the ASID identifies an address space associated with a process).  The reference fails to teach eviction of the data from a second cache coupled in parallel to the processor with the first cache and containing data evicted from the first cache (i.e. a victim cache or an L2 or lower cache accessed in parallel with the first cache) and therefore cannot teach a cache configured as claimed where the (second) cache includes identifiers associating each cache line (or address) with a process and evicting based on the identifiers (the recited “color tag bits”).  Therefore the reference cannot teach “A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, that includes: a set of cache lines each configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub- cache; a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process; and an eviction controller configured to evict data from the second sub-cache based on the set of color tags” as substantially recited in claims 1 and 14 or “A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; determining, in parallel with the first sub-cache and by a second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub-cache; storing data associated with the write memory command in the second sub-cache; storing, in the second sub-cache, a color tag bit associated with the stored data that indicates a process associated with the stored data; and evicting the stored data based on the color tag bit” as recited in claim 8.
Yamamura (US 2012/0246408) teaches: “[0006] Conventionally, a first conventional technique called Modified LRU Replacement method is known as a technique of partitioning and managing a shared cache area by an operating system (OS) that is executed by a processor. In the first conventional technique, the number of cache blocks used respectively by each of all processes that are operating in the system is counted. [0007] Additionally, a second conventional technique of storing a process ID for identifying a process executed by a processor in a tag (cache tag) within a cache block and of controlling a cache flush based on the process ID is known. [0008] Furthermore, a third conventional technique of recording a process ID within a cache tag and of controlling a cache flush by comparing a request source process ID with the process ID within the cache tag at the time of a cache access is known.”  Yamamura paragraphs 0006-0008. This teaches flushing (eviction) based on the associated process ID, but does not state that this takes place in a second cache coupled to the processor in parallel with the first cache and storing data associated with misses in the first cache (e.g. in a victim cache or a lower lever cache connected in parallel).  Therefore the reference cannot teach “A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, that includes: a set of cache lines each configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub- cache; a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process; and an eviction controller configured to evict data from the second sub-cache based on the set of color tags” as substantially recited in claims 1 and 14 or “A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; determining, in parallel with the first sub-cache and by a second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub-cache; storing data associated with the write memory command in the second sub-cache; storing, in the second sub-cache, a color tag bit associated with the stored data that indicates a process associated with the stored data; and evicting the stored data based on the color tag bit” as recited in claim 8.
Reddy (Cache Partitioning for Energy-Efficient and Interference-Free Embedded Multitasking, 2010) teaches “We define cache interference to be only those misses that occur as a result of another task evicting a block, which would not have occurred if the task was running alone and as such would have found the data in the cache. A task causes an interference miss only if it evicts a block that will be used by another task once it resumes as opposed to the task resuming and missing for other reasons.”  Reddy section 3.1, first paragraph.  This teaches a motivation for one of ordinary skill in the art to generally separate the evictions of data used in separate tasks (e.g. processes) but generally fails to teach “A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, that includes: a set of cache lines each configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub- cache; a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process; and an eviction controller configured to evict data from the second sub-cache based on the set of color tags” as substantially recited in claims 1 and 14 or “A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; determining, in parallel with the first sub-cache and by a second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub-cache; storing data associated with the write memory command in the second sub-cache; storing, in the second sub-cache, a color tag bit associated with the stored data that indicates a process associated with the stored data; and evicting the stored data based on the color tag bit” as recited in claim 8.
Metcalf (US 8,327, 187) teaches: “The OS issues TLB flushes to clear any cached page translations. In particular, the OS flushes the mappings for the address space ID of the threads using the given page table, on each processor on which such threads are running, and the OS flushes any kernel mappings for pages that are visible in the kernel address space (including the kernel stack). At this point no process can validly map the physical page, so the OS issues a cache flush to the previous home cache(s) of the pages that are being migrated. Since the OS is likely moving multiple pages, the OS simply evicts the entire cache on the processor(s) that stored the previous home caches.”  Metcalf paragraph 173.  This teaches flushing caches in response to a process running on the cache being invalid, but fails to teach evicting data from the cache based on bits associated with a processes and with each respective cache line or address.  Metcalf also fails to teach two caches in parallel (or a victim cache).  Therefore the reference cannot teach “A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, that includes: a set of cache lines each configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub- cache; a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process; and an eviction controller configured to evict data from the second sub-cache based on the set of color tags” as substantially recited in claims 1 and 14 or “A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; determining, in parallel with the first sub-cache and by a second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub-cache; storing data associated with the write memory command in the second sub-cache; storing, in the second sub-cache, a color tag bit associated with the stored data that indicates a process associated with the stored data; and evicting the stored data based on the color tag bit” as recited in claim 8.
Cabot (US 2006/0143396) teaches the structure recited in the independent claims, including all of the victim cache, the L1 and the L2 caches in parallel.  Cabot teaches evicting cache lines associated with “color” bits, but fails to teach that the color bits associate each cache line or address with a respective process. Therefore Cabot cannot teach “A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, that includes: a set of cache lines each configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub- cache; a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process; and an eviction controller configured to evict data from the second sub-cache based on the set of color tags” as substantially recited in claims 1 and 14 or “A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; determining, in parallel with the first sub-cache and by a second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store: cache data evicted from the first sub-cache, and data associated with write-memory commands which miss in the first sub-cache; storing data associated with the write memory command in the second sub-cache; storing, in the second sub-cache, a color tag bit associated with the stored data that indicates a process associated with the stored data; and evicting the stored data based on the color tag bit” as recited in claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 14, and 17-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 14 substantially recite: “a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache[.]”  Based on the specification this appears to refer to coupling the first and second subcaches in parallel to the processor.  See specification paragraphs 0076-0077.  But the language itself reads on coupling the first and second subcaches to each other.   Since there are two reasonable but inconsistent interpretations of the connections required by the claim language, the claim is indefinite.  (Note that this rejection may be overcome by amending, consistent with the specification, to replace “a second sub-cache, coupled in parallel with the first sub-cache, that includes:” with “a second sub-cache coupled in parallel to the processor with the first sub-cache, the second sub-cache including:” or language having the same effect).   
Claim 1 recites: “a set of color tag bits configured to store a respective indication for each cache line of the set of cache lines that the corresponding cache line is associated with a respective process . . . an eviction controller configured to evict data from the second subcache based on the set of color tags[.]”  It is not clear whether the set of color tags are meant to refer back to “a set of color tag bits” or if data is evicted based on a “set of color tags” which may or may not include some portion of the color tag bits.  (Note that this rejection can be overcome by replacing “the set of color tags” with “the set of color tag bits”, or language having the same effect.)
All dependent claims are rejected as including the material of the claims from which they depend.  



Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Double Patenting:
All rejections are withdrawn in response to claim amendments.
Rejections under §103:
All rejections under this section are withdrawn in response to claim amendments rendering Applicant argument moot. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139